Appeal from decisions of the Workers’ Compensation Board, filed July 13, 1978 and November 21, 1978, which awarded claimant compensation at the total disability rate of an occupational disease in the nature of silicosis. The board found: "based on the evidence in the record of claimant’s exposure to dust for 26 years and on the medical testimony of Dr. V. Cohen, claimant sustained an occupational disease, Section 3, Subdivision 2, Paragraph 28, in the nature of silicosis which is permanent and totally disabling.” There is substantial evidence in the record to support this finding, and, accordingly, the board’s decisions must be affirmed. Decisions affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Greenblott, J. P., Sweeney, Staley, Jr., Main and Herlihy, JJ., concur.